Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

 

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of May 10, 2017, by and among PDC ENERGY, INC.,
a Delaware corporation formerly known as Petroleum Development Corporation (the
“Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”).  Unless the context otherwise
requires or unless otherwise expressly defined herein, capitalized terms used
but not defined in this Amendment have the meanings assigned to such terms in
the Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Third Amended and Restated Credit Agreement dated
as of May 21, 2013 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrower and the Guarantors have requested that the Administrative
Agent and the Lenders amend the Credit Agreement in certain respects and the
Administrative Agent and each of the Lenders have agreed to do so on the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders party hereto hereby agree
as follows:

 

SECTION 1.                                       Amendments to Credit
Agreement.  Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 3 of this Amendment, and in reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, the Credit Agreement shall be amended in the manner provided in this
Section 1.

 

1.1                               Amendments to Section 1.01.

 

(a)                                                The following defined terms
are hereby amended and restated in their entirety or added in their entirety, in
each case to read as follows:

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all of
the Lenders at such time, as such amount may be reduced or increased from time
to time pursuant to Section 2.02 or Section 2.03; provided that such amount
shall not at any time exceed the lesser of (a) the Maximum Facility Amount and
(b) the Borrowing Base then in effect.  If at any time the Borrowing Base is
reduced below the Aggregate Commitment, the Aggregate Commitment shall be
reduced automatically to the amount of the Borrowing Base in effect at such
time.  As of the Fifth Amendment Effective Date, the Aggregate

 

--------------------------------------------------------------------------------


 

Commitment is $700,000,000.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans (other than Swingline
Loans), its LC Exposure  and its Swingline Exposure at such time; provided,
that, for purposes of calculating any Unused Commitment Fee payable hereunder,
“Credit Exposure” shall not incorporate clause (b) of the definition of
“Swingline Exposure”.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01,
or in the Assignment and Assumption or Lender Certificate pursuant to which such
Lender shall have assumed or agreed to provide its Commitment, as applicable, as
such commitment may be (a) reduced from time to time pursuant to Section 2.02,
(b) increased from time to time as a result of such Lender delivering a Lender
Certificate pursuant to Section 2.03, and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04;
provided that any Lender’s Commitment shall not at any time exceed the lesser of
(a) such Lender’s Applicable Percentage of the Maximum Facility Amount, (b) such
Lender’s Applicable Percentage of the Aggregate Commitment and (c) such Lender’s
Applicable Percentage of the Borrowing Base then in effect.  If at any time such
Lender’s Applicable Percentage of the Borrowing Base then in effect is less than
its Commitment, such Lender’s Commitment shall be reduced automatically to the
amount of such Lender’s Applicable Percentage of the Borrowing Base then in
effect.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clauses (i) above, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any other Lender in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular

 

2

--------------------------------------------------------------------------------


 

default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender acting in good
faith, to provide a certification in writing from an authorized officer of such
Defaulting Lender that it will comply with its obligations (and is financially
able to meet such obligations) to fund prospective Loans and participations in
then outstanding Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent, the Issuing Bank, the
Swingline Lender or such other requesting Lender of such certification in form
and substance satisfactory to it and the Administrative Agent, (d) has, or has a
Parent that has, become the subject of a Bankruptcy Event, or (e) has, or has 
Parent that has, become the subject of a Bail-In Action.

 

“Fifth Amendment” means that certain Fifth Amendment to Third Amended and
Restated Credit Agreement, dated as of May 10, 2017, between the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.

 

“Fifth Amendment Effective Date” shall have the meaning assigned to such term in
the Fifth Amendment.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar quarter and the Maturity Date,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date and (c) with respect to any Swingline Loan, the last day
of each calendar month and the Maturity Date.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Certificate, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least sixty-six and two-thirds percent
(66-2/3%) of the sum of the Aggregate Credit Exposure and all Unused Commitments
of all Lenders at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing at least sixty-six and two-thirds
percent (66 2/3%) of the Aggregate Credit Exposure of all Lenders at such time;
provided, that if the Aggregate Commitment has expired or been

 

3

--------------------------------------------------------------------------------


 

terminated, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Credit
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.  The Credit Exposures and Unused Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01A hereof or (ii) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.04(b)(iv).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as the Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender as the
Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as a lender
of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04B.

 

1.2                               Amendment to Section 2.04.  Section 2.04 of
the Credit Agreement and each reference to such section in the Credit Agreement
and the other Loan Document, as such section and such references exist prior to
the Fifth Amendment Effective Date, are amended to read “Section 2.04A”.

 

1.3                               Amendment to Article II.  Article II of the
Credit Agreement is hereby amended by adding the following new “Section 2.04B”
where alphanumerically appropriate:

 

SECTION 2.04B.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, from time to time during the Availability Period, the Swingline
Lender agrees to make Swingline Loans to the Borrower in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans made by the Swingline Lender
exceeding the Swingline Lender’s Swingline Commitment, (ii) the Swingline
Lender’s Credit Exposure exceeding its Commitment, or (iii) the Aggregate Credit
Exposure exceeding the Aggregate Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.  Each Swingline Loan shall be an ABR Loan and bear interest at
the Alternate Base Rate plus the Applicable Rate.  Section 2.08 shall

 

4

--------------------------------------------------------------------------------


 

not apply to Swingline Borrowings, which may not be converted or continued. 
Each Swingline Loan shall be in an amount that is an integral multiple of
$500,000 and not less than $500,000.

 

(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  Subject to the terms and conditions set forth herein, the
Swingline Lender shall make the requested Swingline Loan available to the
Borrower by means of a credit to an account of the Borrower with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

 

(c)  The Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans.  Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 2:00 p.m., New York City time, on a Business Day no later
than 5:00 p.m., New York City time, on such Business Day and if received after
2:00 p.m., New York City time, on a Business Day shall mean no later than 10:00
a.m., New York City time, on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loans.  Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(d)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the tenth
Business Day after such Swingline Loan is made; provided that on each date that
a Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.  With respect to
any optional prepayment of a Swingline Loan, the Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such prepayment not
later than 1:00 p.m., New York City time, on the date of prepayment.  The
provisions of Section 2.10, to the extent such provisions do not conflict with
the foregoing sentence, are incorporated herein mutatis mutandis.  The
provisions of Section 2.18(a) are incorporated herein mutatis mutandis, provided
that for purposes of this sentence the reference to the Issuing Bank therein is
replaced with “Swingline Lender”.  The provisions of Section 2.18(c) are
incorporated herein mutatis mutandis, provided that for purposes of this
sentence references to “LC Disbursements” therein are replaced with “Swingline
Loans”.  The provisions of Section 2.18(e) are incorporated herein mutatis
mutandis, provided that for purposes of this sentence the reference to
“Section 2.06(d)” therein is replaced with “Section 2.04B(c)”.

 

(e) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued on the Swingline Loans of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of the Swingline Lender hereunder,

 

6

--------------------------------------------------------------------------------


 

the replaced Swingline Lender shall remain a party hereto and shall continue to
have all the rights and obligations of the Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to its replacement, but shall
not be required to make additional Swingline Loans.

 

(f)  Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.04B(d) above.

 

(g)  The provisions of Section 2.19(b) are incorporated herein mutatis mutandis,
provided that for purposes of this sentence the reference to “Issuing Bank”
therein is replaced with “Swingline Lender” and the reference to “LC
Disbursements” therein is replaced with “Swingline Loans”.

 

(h)  The provisions of Section 2.20 are incorporated herein mutatis mutandis,
provided that for purposes of this Section 2.04B(h), the import of such
provisions with respect to the Issuing Bank, Letters of Credit and LC Exposure
shall apply with respect to the Swingline Lender, Swingline Loans and Swingline
Exposure, respectively and as applicable, subject to the following:

 

(A)  for purposes of reallocating the Swingline Exposure of any Defaulting
Lender pursuant to Section 2.20(c), “Swingline Exposure” shall not incorporate
clause (b) of the definition of “Swingline Exposure”; and

 

(B)   if the reallocation described in Section 2.20(c)(i) cannot, or can only
partially, be effected, all Swingline Exposure of such Defaulting Lender shall
be prepaid prior to any cash collateralization for the benefit of the Issuing
Bank of the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure.

 

(i)  Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to the Swingline
Lender provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, to the Swingline Lender at the address set forth in
Section 11.01(a)(ii) hereof; provided that for purposes of this sentence the
reference to “Issuing Bank” in Section 11.01(a)(ii) is replaced with “the
Swingline Lender”.

 

(j)  Any provision of this Agreement which requires the consent of any Person in
accordance with Section 11.02 shall also require the consent of the Swingline
Lender to the extent the rights or duties of the Swingline Lender would
otherwise be amended, modified or otherwise affected.

 

(k)  The provisions of Section 11.03 are incorporated herein mutatis mutandis,
provided that for purposes of this sentence, to the extent applicable, each
reference to “Issuing Bank” therein is replaced with “Swingline Lender” and

 

7

--------------------------------------------------------------------------------


 

each reference to “Letter of Credit” or “Letters of Credit” therein is replaced
with “Swingline Loan” or “Swingline Loans”.

 

1.4                               Amendment to Section 6.01.  Section 6.01(h) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(h)                                 concurrently with the delivery of any
Reserve Report pursuant to Section 6.10, a report setting forth, for each
calendar month during the then current fiscal year to date, the aggregate volume
of production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Direct Interests of each Credit Party and the Attributed
Interests of each Sponsored Partnership, taken as a whole, and setting forth the
related ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.

 

1.5                               Amendment to Section 7.05.  Section 7.05(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(a)                                 hedge or mitigate Crude Oil, Natural Gas and
Natural Gas Liquids price risks to which the Borrower, any Restricted Subsidiary
or any Sponsored Partnership has actual exposure (whether or not treated as a
hedge for accounting purposes under GAAP); provided that at the time the
Borrower (whether on its own behalf or on behalf of any Sponsored Partnership),
any Restricted Subsidiary or any Sponsored Partnership enters into any such Swap
Agreement, such Swap Agreement (x) does not have a term greater than sixty (60)
months from the date such Swap Agreement is entered into and (y) when aggregated
and netted with all other Swap Agreements then in effect would not cause the
aggregate notional volume per month for each of Crude Oil, Natural Gas and
Natural Gas Liquids, calculated separately, under all Swap Agreements then in
effect (other than Excluded Hedges) to exceed, as of the date such Swap
Agreement is executed, (A) for any month during the first three years of the
forthcoming five year period, (i) one hundred percent (100%) of the “forecasted
production from total proved reserves” (as defined below) of the Borrower, the
Restricted Subsidiaries and the Sponsored Partnerships, taken as a whole or
(ii) one hundred percent (100%) of the “forecasted production from total proved
reserves” of the Borrower and the Restricted Subsidiaries (including the
Attributed Interests) and (B) for any month during the last two years of the
forthcoming five year period, (i) eighty-five percent (85%) of the “forecasted
production from proved producing reserves” (as defined below) of the Borrower,
the Restricted Subsidiaries, and the Sponsored Partnerships, taken as a whole or
(ii) eighty-five percent (85%) of the “forecasted production from proved
producing reserves” of the Borrower and the Restricted Subsidiaries (including
the Attributed Interests); provided, further, that so long as the Borrower and
the Restricted Subsidiaries properly identify and consistently report such
hedges on the reports delivered pursuant to Section 6.01(j), the Borrower may
utilize Crude Oil hedges as a substitute for hedging Natural Gas Liquids;
provided further that if, at the end of any fiscal quarter the Borrower

 

8

--------------------------------------------------------------------------------


 

determines that the notional amounts of Swap Agreements exceed 100% of the
Borrower’s most recent internal projections during the first three years of the
upcoming five year period, then the Borrower shall, within thirty (30) days of
such determination (or such longer period agreed to by the Administrative Agent
in its sole discretion), terminate, create off-setting positions or otherwise
unwind existing Swap Agreements in order to comply with this Section; and

 

1.6                               Amendment to Schedules.  The Schedules of the
Credit Agreement are hereby amended by adding Schedule 2.01A attached hereto as
such Schedule 2.01A to the Credit Agreement where alphanumerically appropriate.

 

SECTION 2.                                       Borrowing Base.  On the Fifth
Amendment Effective Date (defined below), the Borrowing Base shall be equal to
$950,000,000, which Borrowing Base shall remain in effect until the next
Scheduled Redetermination Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under the Credit Agreement, whichever
occurs first. This Section 2 constitutes (a) notice of the redetermined
Borrowing Base in accordance with Section 3.04 of the Credit Agreement and
(b) acknowledgment by all Lenders that they have approved the redetermined
Borrowing Base consistent with each Lender’s usual and customary oil and gas
lending criteria as they currently exist as provided in Section 3.03(c) of the
Credit Agreement. For the avoidance of doubt, the redetermination of the
Borrowing Base contained in this Section 2 constitutes the Scheduled
Redetermination which otherwise would have occurred on or about May 1, 2017
pursuant to Section 3.02 of the Credit Agreement.

 

SECTION 3.                                       Conditions.  The amendments to
the Credit Agreement contained in Section 1 of this Amendment and the
redetermined Borrowing Base set forth in Section 2 of this Amendment shall be
effective upon the satisfaction or waiver in writing of each of the conditions
set forth in this Section 3 (the date on which each such condition has been
satisfied or waived in writing is referred to herein as the “Fifth Amendment
Effective Date”).

 

3.1                               Execution and Delivery.  Each Credit Party,
each Lender and the Administrative Agent shall have executed and delivered this
Amendment and each other required document, all in form and substance
satisfactory to the Administrative Agent.

 

3.2                               No Default.  No Default or Event of Default
shall have occurred and be continuing or shall result from the effectiveness of
this Amendment.

 

3.3                               Representations and Warranties.  After giving
effect to the amendments contained herein, each representation and warranty of
the Credit Parties contained in the Credit Agreement and in each of the other
Loan Documents is true and correct in all material respects on the Fifth
Amendment Effective Date (except to the extent such representations and
warranties relate solely to an earlier date, in which case they are true and
correct in all material respects as of such earlier date).

 

3.4                               Officer’s Certificate.  The Administrative
Agent shall have received (a) a certificate from the principal financial officer
of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the Borrower and its Restricted
Subsidiaries, taken as a whole, after giving effect to the transactions
contemplated hereby, are

 

9

--------------------------------------------------------------------------------


 

Solvent and (b) a customary closing certificate from a Responsible Officer of
the Borrower in form and substance reasonably satisfactory to the Administrative
Agent.

 

SECTION 4.                                       Representations and Warranties
of Credit Parties.  To induce the Lenders to enter into this Amendment, each
Credit Party hereby represents and warrants to the Lenders as follows:

 

4.1                               Corporate Authority; No Conflicts.  The
execution, delivery and performance by such Credit Party of this Amendment and
all documents, instruments and agreements contemplated herein are within such
Credit Party’s corporate or other organizational powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon such Credit Party or result in the creation or imposition of any Lien upon
any of the assets of such Credit Party.

 

4.2                               Enforceability.  This Amendment constitutes
the valid and binding obligation of such Credit Party enforceable in accordance
with its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.

 

4.3                               No Default.  As of the date hereof, both
before and immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

SECTION 5.                                       Miscellaneous.

 

5.1                               Reaffirmation of Loan Documents and Liens. 
Any and all of the terms and provisions of the Credit Agreement and the other
Loan Documents shall, except as amended and modified hereby, remain in full
force and effect and are hereby in all respects ratified and confirmed by each
Credit Party.  Each Credit Party hereby agrees that the amendments and
modifications herein contained shall in no manner affect or impair the
liabilities, duties and obligations of any Credit Party under the Credit
Agreement and the other Loan Documents or the Liens securing the payment and
performance thereof.

 

5.2                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5.3                               Legal Expenses.  Each Credit Party hereby
agrees to pay all reasonable fees and expenses of counsel to the Administrative
Agent incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and all related documents.

 

5.4                               Counterparts.  This Amendment may be executed
in one or more counterparts and by different parties hereto in separate
counterparts each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or

 

10

--------------------------------------------------------------------------------


 

electronic mail shall be effective as delivery of manually executed counterparts
of this Amendment.

 

5.5                               Complete Agreement.  THIS AMENDMENT, THE
CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

5.6                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

5.7                               Governing Law.  This Amendment shall be
construed in accordance with and governed by the law of the State of New York
without regard to conflicts of law.

 

[Remainder of page intentionally blank.  Signature pages follow.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

BORROWER:

 

 

 

PDC ENERGY, INC.

 

 

 

 

 

 

By:

/s/ David W. Honeyfield

 

Name:

David W. Honeyfield

 

Title:

Senior Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

RILEY NATURAL GAS COMPANY

 

 

 

 

By:

/s/ Darwin L. Stump

 

Name:

Darwin L. Stump

 

Title:

Treasurer

 

 

 

 

 

PDC PERMIAN, INC.

 

 

 

 

By:

/s/ Ronald O. Wirth

 

Name:

Ronald O. Wirth

 

Title:

Vice President Finance, Treasurer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank, Swingline
Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

 

Name: Jo Linda Papadakis

 

 

Title: Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Dalton Harris

 

 

Name: Dalton Harris

 

 

Title: Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

 

Name: Ronald E. McKaig

 

 

Title: Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS), LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Elisa Pileggi

 

 

Name: Elisa Pileggi

 

 

Title: Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Gabriela Azcarate

 

 

Name: Gabriela Azcarate

 

 

Title: Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bruce E. Hernandez

 

 

Name: Bruce E. Hernandez

 

 

Title: Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Kristin N. Oswald

 

 

Name: Kristin N. Oswald

 

 

Title: Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

/s/ Alan Dawson

 

 

Name: Alan Dawson

 

 

Title: Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Paige Dillehunt

 

 

Name: Paige Dillehunt

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

 

Name: Michael Willis

 

 

Title: Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

By:

/s/ George E. McKean

 

 

Name: George E. McKean

 

 

Title: Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH as a Lender

 

 

 

 

 

 

 

By:

/s/ Timothy Polvado

 

 

Name: Timothy Polvado

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

By:

/s/ Brice Le Foyer

 

 

Name: Brice Le Foyer

 

 

Title: Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A.,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Gabriela A. Ramirez

 

 

Name: Gabriela A. Ramirez

 

 

Title: Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BOKF, NA d/b/a BANK OF OKLAHOMA,
as a Lender

 

 

 

 

 

 

By:

/s/ Benjamin H. Adler

 

 

Name: Benjamin H. Adler

 

 

Title: Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ John S. Lesikar

 

 

Name: John S. Lesikar

 

 

Title: Senior Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Trudy Nelson

 

 

Name: Trudy Nelson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ William M. Reid

 

 

Name: William M. Reid

 

 

Title: Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,
as a Lender

 

 

 

 

 

By:

/s/ Kelly Hall

 

 

Name: Kelly Hall

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name: Darrell Holley

 

 

Title: Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Jonathan H. Lee

 

 

Name: Jonathan H. Lee

 

 

Title: Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,
as a Lender

 

 

 

 

 

 

By:

/s/ Ushma Dedhiya

 

 

Name: Ushma Dedhiya

 

 

Title: Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Sandra Aultman

 

 

Name: Sandra Aultman

 

 

Title: Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC., as a Lender

 

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name: J.F. Todd

 

 

Title: Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01A

 

SWINGLINE COMMITMENTS

 

Swingline Lender

 

Swingline Commitment

JPMorgan Chase Bank, N.A.

 

$

25,000,000

Total

 

$

25,000,000

 

--------------------------------------------------------------------------------